     Case: 1:20-cv-00990 Document #: 70 Filed: 03/08/21 Page 1 of 8 PageID #:873




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 JYRAN MITCHELL,

              Plaintiff,
                                                   No. 20 CV 990
         v.
                                                   Judge Manish S. Shah
 MATTHEW DUMAIS and EDUARDO
 REYES,

              Defendants.

                           MEMORANDUM OPINION AND ORDER

       Illinois State Troopers Matthew Dumais and Eduardo Reyes and local police

officer Dominic Bates visited Jyran Mitchell’s house after a black 2013 Jaguar,

registered to Mitchell’s brother, fled a traffic stop. Dumais and Bates restrained and

handcuffed Mitchell even though he posed no threat. The parties dispute Reyes’s

involvement in the incident and whether Bates kicked Mitchell’s knee. Mitchell sued

the three law enforcement officers and the Village of Matteson for violations of his

federal civil rights and state-law torts. I granted in part and denied in part the

defendants’ motion to dismiss. Now Dumais and Reyes move for partial summary

judgment on the narrow issue of state sovereign immunity. Because there is a

material dispute about whether Dumais and Reyes acted in excess of their authority,

their motion is denied.

I.     Legal Standard

       A party moving for summary judgment must show that there is no genuine

dispute as to any material fact and they are entitled to judgment as a matter of law.
      Case: 1:20-cv-00990 Document #: 70 Filed: 03/08/21 Page 2 of 8 PageID #:874




Fed. R. Civ. P. 56(a). In other words, the movant must show that a reasonable jury

could not return a verdict for the nonmovant, Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986), or that the nonmovant has failed to establish an essential

element of his claim and could not carry his burden of proof at trial. Celotex Corp. v.

Catrett, 477 U.S. 317, 323 (1986). All facts and reasonable inferences are drawn in

the nonmoving party’s favor. Hackett v. City of South Bend, 956 F.3d 504, 507 (7th

Cir. 2020). At this stage in the case, a court may not make credibility determinations,

weigh the evidence, or decide which inferences to draw. Id.

II.     Facts

        While patrolling Interstate 294, Illinois State Trooper Matthew Dumais pulled

over a black 2013 Jaguar for speeding and driving erratically. [57] ¶¶ 4–5, 8, 10. 1 It

was night and Dumais could only see the driver’s face “slightly” through the car’s

tinted windows. [61] ¶ 4. When Dumais got out of his vehicle to approach the Jaguar,

the driver drove away. [57] ¶ 11. Since the driver had not committed a forcible felony,

Illinois State Police Rules prohibited Dumais from pursuing the fleeing Jaguar. [61]

¶ 6. Dumais ran the license plate number and learned that the Jaguar was registered

to Shawn Mitchell. [57] ¶¶ 12. Dumais viewed Shawn Mitchell’s driver’s license in

the state database and assumed he was the driver that fled the traffic stop. [57] ¶ 13;

[61] ¶ 5.




1Bracketed numbers refer to entries on the district court docket. Referenced page numbers
are from the CM/ECF header placed at the top of filings. Facts are largely taken from
responses to the parties’ statements of material facts, where the original facts and responses
are in one document. [57]; [61].

                                              2
    Case: 1:20-cv-00990 Document #: 70 Filed: 03/08/21 Page 3 of 8 PageID #:875




      Dumais radioed for assistance and proceeded to the Mitchell residence, where

he met Officer Dominic Bates, a police officer for the Village of Matteson. [57] ¶¶ 2–

3, 14; [61] ¶ 7. The officers did not see a black 2013 Jaguar outside the residence. [61]

¶ 8. A black 2017 Chevy Malibu was in the driveway. [57] ¶ 15. Carolyn Mitchell,

grandmother to brothers Shawn and Jyran Mitchell, answered the door. [61] ¶¶ 12,

16. Because the officers did not have a warrant or consent to search the Mitchell

residence, Dumais and Bates stood on the porch while talking to Carolyn. [57] ¶ 16;

[61] ¶¶ 11–12, 17. 2 Dumais asked to speak with Shawn, and Carolyn said that Shawn

was not at home. [61] ¶ 13. Jyran was home and joined his grandmother at the

doorway. [57] ¶ 17; [61] ¶¶ 1, 14. According to Dumais, he mistook Jyran for Shawn.

[57] ¶ 19. According to Jyran, Dumais pointed at Jyran and accused him of being his

brother Shawn and driving the Jaguar. [61] ¶ 15. Dumais did not recall saying that.

[61] ¶¶ 15–16. Dumais never asked Jyran for identification during their conversation

at the doorway. [61] ¶ 19.

      Bates said that Dumais invited Jyran to step outside the residence to view

dashcam video of the traffic stop involving the Jaguar. [61] ¶ 18. At no point did Jyran

pose a threat to law enforcement. [61] ¶ 26. But when Jyran stepped outside the

doorway, Dumais and Bates immediately restrained Jyran and put him in handcuffs.

[57] ¶¶ 18–19. According to Jyran, Bates kicked the side of his knee, which Bates

disputes. [57] ¶ 20; [61] ¶¶ 20–21, 25. Jyran also said that he repeatedly told the




2 Because the Mitchells share the same last name and to avoid confusion, I occasionally use
first names when referring to them.

                                            3
    Case: 1:20-cv-00990 Document #: 70 Filed: 03/08/21 Page 4 of 8 PageID #:876




officers that he was not resisting. [61] ¶ 20. Dumais and Bates put Jyran in the back

of Dumais’s vehicle. [57] ¶ 21; [60] ¶ 21. The parties dispute Illinois State Trooper

Eduardo Reyes’s involvement. [57] ¶¶ 4–5, 9, 14, 22. Reyes said that he arrived after

Jyran had been handcuffed and as Dumais and Bates were walking Jyran to

Dumais’s vehicle. [57] ¶¶ 14, 22. Jyran and Carolyn state that Reyes was there when

Dumais accused Jyran of being Shawn and helped to restrain and handcuff Jyran.

[57] ¶¶ 14, 22; [61] ¶ 16.

      While in the back of Dumais’s vehicle, Jyran pleaded with Dumais to run the

plates of the car parked in the driveway. [61] ¶ 21. Dumais entered Jyran’s name into

a police database and confirmed that Jyran was the registered owner of the black

2017 Chevy Malibu and not the black 2013 Jaguar. [57] ¶¶ 23–24; [61] ¶ 21.

According to Jyran, Dumais said, “oh shit, we have the wrong person.” [61] ¶ 22. The

officers removed the handcuffs and released Jyran. [57] ¶ 24. Jyran said that the

officers then told him to bring some identification, and he responded that he would

not comply until his father arrived. [61] ¶ 23. After releasing Jyran, Dumais touched

the hood of the black 2017 Chevy Malibu and determined that the car was not warm

from recent use. [61] ¶ 9.

      Jyran sued Dumais, Reyes, Bates, and the Village of Matteson in Cook County

Circuit Court for false arrest, civil conspiracy, battery, and indemnification. [1-1].

After filing an amended complaint, [1-3], the state court judge granted Dumais and

Reyes’s motion to dismiss Jyran’s state-law claims based on state sovereign

immunity. [53-12]. Jyran filed a second amended complaint, realleging his state-law



                                          4
       Case: 1:20-cv-00990 Document #: 70 Filed: 03/08/21 Page 5 of 8 PageID #:877




claims and adding two claims under Section 1983 of the Civil Rights Act of 1871 for

excessive force and failure to intervene. [1-4]. The defendants removed the case to

federal court, [1], and filed a motion to dismiss. [18]. I dismissed the civil conspiracy

claim and allowed the remaining claims to proceed. [33]. Dumais and Reyes filed this

motion for partial summary judgment to dismiss the state-law claims against them

based on Illinois sovereign immunity. [53].

III.     Analysis

         Generally, the State of Illinois cannot be made a defendant or party in any

court. 745 ILCS § 5/1. 3 For claims based in tort, contract, or state law, the state

legislature limited lawsuits against the state to one court, the Illinois Court of

Claims. 705 ILCS § 505/8. However, state employees may be sued in Illinois Circuit

Court if the underlying conduct is not attributable to the state. Leetaru v. Board of

Trustees of University of Illinois, 2015 IL 117485, ¶ 44. 4 To determine which court

has proper jurisdiction, courts must analyze whether the plaintiff’s lawsuit “is in fact

one against the State.” Id. ¶ 45. What matters is the substance of the claim, including

the issues involved and the relief sought, not just the formal identification of the

parties. Id. 5 When the defendants are state employees or officers, the key question is


3This legislative grant of sovereign immunity is meant to protect the state from interference
in its performance of government functions and to preserve its control over state funds. Ellis
v. Board of Governors of State Colleges & Universities, 102 Ill.2d 387, 390 (1984).
4State immunity rules apply to state-law claims in federal court. Richman v. Sheahan, 270
F.3d 430, 441 (7th Cir. 2001); Murphy v. Smith, 844 F.3d 653, 658 (7th Cir. 2016).
5This approach prevents plaintiffs from naming individual employees as defendants to avoid
sovereign immunity and defendants from using the title of a state agency or department to
shield themselves from suit. Leetaru v. Board of Trustees of University of Illinois, 2015 IL
117485, ¶ 45.

                                              5
    Case: 1:20-cv-00990 Document #: 70 Filed: 03/08/21 Page 6 of 8 PageID #:878




whether they acted in excess of their authority. See Parmar v. Madigan, 2018 IL

122265, ¶ 25. When the conduct at issue occurs while carrying out an official state

function, courts evaluate whether the duty alleged to have been breached arose by

virtue of the officer’s state employment or independently. See id. ¶ 25; Currie v. Lao,

148 Ill.2d 151, 159–60 (1992); Fritz v. Johnston, 209 Ill.2d 302, 312 (2004). Actions

taken without legal authority strip the state officers of their official status, Leetaru,

2015 IL 117485, ¶ 46, and plaintiffs may sue them in circuit court in their individual

capacities. See Fritz, 209 Ill.2d at 308–19; Murphy v. Smith, 844 F.3d 653, 659, n.2.

(7th Cir. 2016).

       Mitchell accuses the state troopers of battery. The duty not to commit battery

is independent of a state trooper’s employment. See Fritz, 209 Ill.2d at 314 (the

Illinois Criminal Code imposes the duty not to engage in criminal conduct on

everyone, not just state employees); Murphy, 844 F.3d at 660 (the criminal offense of

battery strips the conduct of its state authority); Rideaux v. Winter, 2020 IL App (1st)

190646, ¶ 12 (holding that a professor’s duty not to commit battery was independent

of his state employment, and allowing a suit for damages to proceed). The parties

dispute material facts about if or how the state troopers battered Mitchell, like

whether Mitchell repeatedly said he was not resisting and whether Reyes was even

involved. [57] ¶¶ 4–5, 9, 14, 22; [61] ¶¶ 16, 20. 6 Moreover, this disputed conduct also




6The parties agree that Mitchell did not pose a threat, [61] ¶ 26, permitting an inference that
physical contact was unreasonable and unnecessary based on the undisputed facts. The
parties do dispute whether the state troopers had a reasonable belief that Mitchell had
committed a crime in order to arrest him. [57] ¶ 19.

                                              6
    Case: 1:20-cv-00990 Document #: 70 Filed: 03/08/21 Page 7 of 8 PageID #:879




makes up Mitchell’s excessive-force claim. While officers are entrusted with the duty

of policing, 725 ILCS § 5/107-2, they exceed their authority when they violate the

Fourth Amendment to make an arrest. See Carter v. SSC Odin Operating Co., LLC,

237 Ill.2d 30, 39 (2010) (the federal constitution preempts state law) (citing U.S.

Const., art. VI, cl.2); Murphy, 844 F.3d at 660 (sovereign immunity does not apply to

claims involving violations of the United States Constitution). Using excessive force

is unrelated to a state trooper’s duties while investigating a non-violent,

misdemeanor traffic offense, where the plaintiff posed no threat. The facts underlying

the statutory and constitutional violation—that the state troopers battered Mitchell

and used excessive force—ground Mitchell’s state-law claims of battery and false

arrest. See Fritz, 209 Ill.2d at 308–19 (allegations of state criminal conduct overcame

sovereign immunity bar, permitting state-law tort claims of civil conspiracy and

economic interference); Murphy, 844 F.3d at 659 (the plaintiff’s state-law claims do

not have to depend on the constitutional or statutory violation). Because there is a

material dispute about whether Dumais and Reyes committed acts that were not part

of their lawful duties, they cannot establish that they are entitled to judgment as a

matter of law on their defense of sovereign immunity. 7

       Parmar doesn’t change the sovereign immunity test. Regardless of the type of

violation alleged (tort, statutory, constitutional), what matters for determining

whether the claim is against the state is the source of the duty breached. See 2018 IL



7The defendants cite the state court’s dismissal of Mitchell’s state-law claims for persuasive,
non-binding authority. See [53-12]. But based on the record developed at summary judgment,
the defendants are not entitled to judgment as a matter of law.

                                              7
      Case: 1:20-cv-00990 Document #: 70 Filed: 03/08/21 Page 8 of 8 PageID #:880




122265, ¶ 25 (the state defendants did not act outside of or contrary to their statutory

duty to administer and enforce an estate tax). Here, there is a material dispute about

whether Mitchell’s claim is against the state, because Mitchell might establish a

breach of a general duty. And even though Dumais and Reyes were on the job, a

judgment for Mitchell would not operate to control the actions of the state or subject

it to liability, see Currie, 148 Ill. 2d at 158, because it would presuppose a finding that

the troopers committed battery or used unconstitutional excessive force, which

violates the duty of policing. See e.g. People v. Sims, 374 Ill.App.3d 427, 432 (3rd Dist.

2007) (Illinois law prohibits officers from using unlawful force). Mitchell raises a

material dispute about whether Dumais and Reyes acted within their authority, so

his state-law claims survive summary judgment.

IV.     Conclusion

        Dumais and Reyes’s motion for partial summary judgment, [53], is denied. The

parties’ status report is due April 27, 2021.




ENTER:

                                                ___________________________
                                                Manish S. Shah
                                                United States District Judge
Date: March 8, 2021




                                            8
